PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1858


VIRGINIA M. POINDEXTER,

                Plaintiff - Appellant,

           v.

MERCEDES-BENZ   CREDIT    CORPORATION,    a/k/a    Mercedes-Benz
Financial,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-01200-CMH-TCB)


Argued:   May 12, 2015                      Decided:   July 7, 2015


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Affirmed by published opinion. Judge Agee wrote the opinion, in
which Judge Wilkinson and Judge Wynn joined.


Joanna Lee Faust, CAMERON MCEVOY, PLLC, Fairfax, Virginia, for
Appellant.     Frank   Joseph  Mastro, SCHLOSSBERG  &  MASTRO,
Hagerstown, Maryland, for Appellee.
AGEE, Circuit Judge:

      Virginia M. Poindexter appeals the district court’s grant

of summary judgment to Mercedes-Benz Credit Corporation (“MBCC”)

on her claims arising from MBCC’s failure to timely release a

lien placed on her residence after she satisfied her underlying

debt obligation.          For the reasons set forth below, we affirm the

district court’s judgment.



                                               I.

      In April 2001, Poindexter purchased an Audi sedan from HBL,

Inc., an automobile dealer in northern Virginia.                        She originally

entered into a retail installment contract with HBL, but HBL

then assigned the contract to MBCC.

      Soon    after      the    assignment,          MBCC   offered     Poindexter     the

opportunity to participate in its Home Owner’s Choice program.

Under that program, Poindexter would grant MBCC a lien against

her Potomac Falls residence by a deed of trust as security for

the outstanding automobile loan.                     MBCC marketed the program as a

way   for    borrowers         to   make       the    interest   paid    on    the    loan

deductible     for       federal    tax    purposes.          Unless     the   loan    was

structured     as    a    mortgage      loan,        this   interest     would   not    be

deductible.

      Poindexter voluntarily chose to participate in the program.

In    so    doing,    she      signed      a    Servicing     Disclosure       Statement

                                                2
acknowledging that the “mortgage loan” would be covered by the

federal Real Estate Settlement Procedures Act (“RESPA”), with

MBCC acting as “servicer.”            (J.A. 96-97.)            Consistent with this

arrangement, Poindexter executed a Deed of Trust in favor of

MBCC, which was properly recorded in the land records of the

Loudoun   County,      Virginia      Circuit        Court.      The    Deed    of    Trust

contained a covenant in which MBCC promised to release the lien

“[u]pon payment of all sums secured by [it].”                    (J.A. 10.)

      In the spring of 2004, Poindexter traded in her Audi as

part of a transaction with HBL to lease a Mercedes-Benz sedan.

Her   obligation    to   make     further      payments       related    to    the   Audi

ended at that time.          For reasons not fully explained in the

record,     however,     MBCC     did      not       record     a     certificate      of

satisfaction releasing the Deed of Trust.

      Poindexter    discovered        that     the    unreleased       Deed    of    Trust

remained a lien against her residence in May 2013, when she and

her   husband   attempted       to    refinance        their    existing       mortgage.

Almost    immediately,      Poindexter’s            husband     and     her    attorney

contacted    MBCC   on    her     behalf       to    demand     that    MBCC    file    a

certificate of satisfaction to release the lien. 1                      Although MBCC

remained in discussions with Poindexter and never refused to

      1By 2013, MBCC had been part of several mergers and its
corporate successor was TD Auto Finance LLC.     For ease of
reference, however, the opinion will refer to these parties
collectively as “MBCC.”


                                           3
record a certificate of satisfaction, it also did not timely

fulfill        Poindexter’s      demand.         The   lender          Poindexter        had

approached to refinance her home denied her application.

        Soon    thereafter,      in    September    2013,        Poindexter        filed    a

complaint against MBCC in the United States District Court for

the Eastern District of Virginia.                   The Complaint alleged six

causes of action: (1) breach of contract; (2) slander of title;

(3) violation of RESPA; (4) violation of the Virginia Consumer

Protection Act (“VCPA”); (5) violation of Virginia Code § 55-

66.3;    and     (6)   declaratory      judgment.          She    sought      to    have    a

certificate       of   satisfaction      recorded      and       claimed      $95,000      in

damages, as she alleged that MBCC’s actions had, among other

things,    prevented       her   from    securing      a    better      interest        rate

during her mortgage refinancing.

     Several       weeks      later,     MBCC    recorded         a    certificate         of

satisfaction that released the lien of the Deed of Trust against

Poindexter’s residence.           MBCC then moved for summary judgment on

all of the claims, arguing they were time-barred.                            Furthermore,

MBCC contended that Poindexter had, at least as to some of her

claims, failed to demonstrate facts that would support all of

their elements.

     As    discussed       in    greater    detail     in        context      below,    the

district       court   granted    summary       judgment     to       MBCC    as   to   all

claims, often providing multiple grounds for doing so.

                                           4
      Poindexter noted a timely appeal, and we have jurisdiction

pursuant to 28 U.S.C. § 1291.



                                            II.

      We review the district court’s grant of summary judgment de

novo, applying the same standard as the district court.                             Greater

Balt.     Ctr.   for     Pregnancy     Concerns,        Inc.    v.   Mayor     &    City   of

Balt., 721 F.3d 264, 283 (4th Cir. 2013) (en banc).                                 Summary

judgment is appropriate if “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a

matter     of    law.”        Fed.   R.    Civ.    P.    56(a).         In    addition     to

construing       the     evidence      in    the        light    most        favorable     to

Poindexter,       the        non-movant,     we    also     draw     all       justifiable

inferences       in    her    favor.       Greater      Balt.    Ctr.    for       Pregnancy

Concerns, Inc., 721 F.3d at 283.



                                            III.

      We now address each of the claims raised by Poindexter in

turn. 2




      2“[W]here a federal court addresses state law claims under
its pendent jurisdiction,” the court must “apply state law . . .
to those issues.” In re Merritt Dredging Co., 839 F.2d 203, 205
(4th Cir. 1988).     Thus, we look to Virginia law to decide
Poindexter’s Virginia-law-based claims.


                                             5
                              A.     Breach of Contract

     In    analyzing        Poindexter’s          central      cause     of    action     for

breach    of    contract,     the    district       court      noted    that    her     claim

accrued under Va. Code § 8.01-230 in 2004, when the debt was

satisfied,      but    MBCC        failed    to     record      the     certificate       of

satisfaction.           The        district       court        thus     concluded        that

Poindexter’s claim, which was not filed until 2013, was untimely

under    any    of    the   possible        statutes      of    limitation,       a     point

Poindexter concedes on appeal. 3

     Still, Poindexter contends, as she did below, that MBCC

should be equitably estopped from pleading that the statute of

limitations bars her claim.                 She argues that she should not be

“held at fault for not realizing that MBCC had failed to release

the lien” because MBCC had the duty to fulfill its contractual

obligations under the Deed of Trust.                       (Opening Br. 19.)             This

amounts    to    no    more    than     arguing       that      she     is    entitled    to

equitable       estoppel      because        MBCC     breached         its     contractual

obligations.          But     Poindexter         further       posits    that    she     was


     3 The district court did not specifically identify which
Virginia limitations period would apply.     MBCC contends the
general two-year limitations period in Va. Code § 8.01-248
governs because the parties’ contract does not satisfy the
various requirements for any of the lengthier periods set forth
for personal actions based on contracts in § 8.01-246.     This
issue does not ultimately matter, however, given Poindexter’s
concession that her claim does not satisfy any possibly
applicable limitations period.


                                             6
entitled to assume that MBCC had timely recorded a certificate

of    satisfaction,       particularly     in     light   of    her   2004    and   2008

dealings with MBCC, which led her to believe that it had done

so.

       Although     the    district       court    did    not     directly     address

Poindexter’s argument, she cannot successfully invoke equitable

estoppel in this case.            Under Virginia law, a party seeking to

invoke equitable estoppel must prove “by clear, precise, and

unequivocal evidence” that:

       (1) A material fact was falsely represented or
       concealed; (2) The representation or concealment was
       made with knowledge of the facts; (3) The party to
       whom the representation was made was ignorant of the
       truth of the matter; (4) The representation as made
       with the intention that the other party should act
       upon it; (5) The other party was induced to act upon
       it; and (6) The party claiming estoppel was misled to
       his injury.

Boykins Narrow Fabrics Corp. v. Weldon Roofing & Sheet Metal,

Inc.,    266    S.E.2d    887,   890   (Va.     1980).         Moreover,     “‘[i]t   is

essential      to   the   application      of     the   principles     of    equitable

estoppel, that the party claiming to have been influenced by the

conduct or declarations of another to his injury, was not only

ignorant of the true state of facts, but had no convenient and

available means of acquiring such information.’”                       Id. (quoting

Lindsay    v.    James,     51   S.E.2d    326,     332   (Va.    1949))     (internal

omission omitted).



                                           7
       The record does not contain evidence that Poindexter lacked

a   “convenient        and    available     means    of   acquiring”      the    actual

information about the status of the MBCC lien against her house.

Although         Poindexter    claims     that      she   should    not   have     been

required to go to the Loudoun County courthouse to check whether

MBCC had filed a certificate of satisfaction, she also admits

that nothing prevented her from doing so. 4                  Indeed, she was not

required to go to the courthouse to obtain a copy of the record

at all. 5        Moreover, the record lacks any “clear, precise, and

unequivocal evidence” to create a genuine issue of material fact

as to whether MBCC made any false representation or tried to

conceal anything.

       Poindexter first points to her 2004 “dealings with MBCC” as

a basis for her belief that a certificate of satisfaction was

filed.       But all she cites is the fact that she traded in her

Audi       for   a   new   vehicle   that    year.        Nothing   in    the    record

indicates an additional or new statement in 2004 by MBCC that

had anything to do with the existing Deed of Trust or the filing

of a certificate of satisfaction.


       4
       The Loudoun County real estate records are public records,
open to inspection in person in the clerk’s office.       See Va.
Code §§ 2.2-3704, 17.1-276(C).
     5 Copies of Virginia land records can be obtained via mail

upon written request (for a nominal fee). In addition, records
can be accessed remotely via the internet (with a paid
subscription), see §§ 17.1-276, 17.1-294.


                                            8
     Similarly, Poindexter’s reliance on a March 18, 2008 MBCC

letter does not constitute a false representation or concealment

of a material fact.             To be sure, the letter “acknowledges [her]

account    has       been     paid    in   full     and    [that    Mercedes-Benz         had]

released [its] security interest in [her] vehicle.”                             (J.A. 130.)

But the 2008 letter lists a different account number, vehicle

identification number, and vehicle description that were not the

relevant numbers and description for the Audi.                            Thus, the letter

contained       an    accurate       statement      concerning       the    release    of    a

security interest in that other vehicle, and did not purport to

relay any information regarding the security interest for the

Audi.     See        Boykins    Narrow       Fabrics      Corp.,    266    S.E.2d    at    890

(rejecting plaintiff’s equitable estoppel argument where “[t]he

record provide[d] no substantial support for [the plaintiff’s]

claim    that    [the       defendant]       lulled    it    into    a    false    sense    of

security through fraudulent acts” (emphasis added)).

     Having          failed    to    demonstrate       a    false    representation         or

concealment of any material fact related to the Deed of Trust or

certificate          of   satisfaction,         Poindexter         cannot       successfully

invoke the principles of equitable estoppel.                             Accordingly, her

breach    of     contract           action    is      subject       to    the     ordinarily

applicable limitations period.

     Nonetheless,           Poindexter       also     contends      the    district    court

granted summary judgment prematurely because she had moved for

                                               9
discovery under Federal Rule of Civil Procedure 56(d) to obtain

all documents pertaining to her account that MBCC had in its

possession.     The district court did not rule on this motion

before granting summary judgment.             That said, Rule 56(d) only

“mandates that summary judgment be denied when the nonmovant

‘has not had the opportunity to discover information that is

essential to his opposition.’”           Pisano v. Strach, 743 F.3d 927,

931 (4th Cir. 2014) (quoting Ingle ex rel. Estate of Ingle v.

Yelton, 439 F.3d 191, 195 (4th Cir. 2006)).               Poindexter has not

explained – nor did she show to the district court – how the

information in her MBCC account could possibly “create a genuine

issue of material fact sufficient for [her] to survive summary

judgment,” or otherwise affect the court’s analysis.                   Fed. R.

Civ. P. 56(d).         For this reason, we find no error in the

district court’s implicit denial of her motion.

     Accordingly, we hold that the district court appropriately

granted MBCC summary judgment on Poindexter’s breach of contract

claim.



                           B.     Slander of Title

     Poindexter     next   alleged     MBCC   committed    slander    of   title

under    Virginia   law.        The   district   court    disagreed   for   two

reasons, first concluding that the record did not demonstrate

“that MBCC published false words with malice that disparaging

                                        10
[Poindexter’s] title to her property,” and then observing that

the action was untimely since it had not been brought within the

applicable five-year limitations period.                       (J.A. 168.)

        Poindexter argues the district court erred on both grounds.

She claims that MBCC’s failure to file a timely certificate of

satisfaction could demonstrate the requisite gross indifference,

recklessness, and wanton or willful disregard of her rights to

constitute slander of title.                   In addition, she maintains that

the limitations period did not begin until the tortious conduct

stopped, i.e., when MBCC recorded a certificate of satisfaction.

       The district court properly granted summary judgment as to

this    claim     because,      at     a    minimum,       the    record   contains    no

evidence that MBCC acted with malice.                            “To prove slander of

title, [Poindexter] must show that [MBCC] acted with malice or

in     reckless       disregard      of      the      truth      or   falsity    of    the

statement[.]”          Wright     v.       Castles,      349    S.E.2d   125,   129   (Va.

1986).     The Supreme Court of Virginia has defined malice to be

“some    sinister       or   corrupt        motive       such    as   hatred,   revenge,

personal spite, ill will, or desire to injure the plaintiff[; or

a] communication . . . made with such gross indifference and

recklessness as to amount to a wanton or willful disregard of

the rights of the plaintiff.”                     Great Coastal Express, Inc. v.

Ellington,      334    S.E.2d     846,      851    n.3    (Va.    1984),   overruled    on

other grounds by Cashion v. Smith, 749 S.E.2d 526, 532 (Va.

                                              11
2013).        “Reckless      disregard,”            too,        consists    of   something

substantially higher than ordinary negligence, akin to “willful”

and “wanton” behavior, “in disregard to another person’s rights

or . . . to the consequences, with the defendant aware, from his

knowledge     of    existing      circumstances        and        conditions,    that     his

conduct     probably    would     cause       injury       to    another.”       Giffin   v.

Shively, 315 S.E.2d 210, 212-13 (Va. 1984); see also Richmond

Newspapers, Inc. v. Lipscomb, 362 S.E.2d 32, 37-38 (Va. 1987).

       Contrary to Poindexter’s contention, the record lacks any

evidence that would suggest MBCC acted with malice or reckless

disregard.        To satisfy her burden, Poindexter points to nothing

in the record other than the “facts” that MBCC failed to file a

certificate of satisfaction in 2004 and failed to immediately

file one after she contacted it in 2013.                            But MBCC explained

that   “it    appear[ed]         to    have    been     simply       an     administrative

oversight” and that it did “not know why [MBCC] did not release

the Deed of Trust in 2004.”              (J.A. 157.)             At most, that evidence

suggests     negligence,         and    Poindexter          offers     no    evidence      to

support another motive or reason for MBCC’s conduct.                              Although

MBCC failed to fulfill its obligation, the evidence does not

indicate any of the qualities necessary to create a question of

fact   as    to    malice   or    reckless         disregard       under    Virginia    law.

Similarly, although MBCC could have (and should have) responded

more promptly in 2013, the record similarly does not indicate

                                              12
malice or reckless disregard so much as corporate incompetence,

confusion, and other responses that fell short of immediately

filing a certificate of satisfaction.                    Once again, this conduct

does not rise to the level necessary for a reasonable jury to

conclude that MBCC acted with malice or reckless disregard under

Virginia law.       As such, the district court appropriately granted

MBCC    summary    judgment,       and    we    need    not    address    the    parties’

alternative arguments raised with respect to this claim.



                                     C.        RESPA

       Under RESPA, “any servicer of a federally related mortgage

loan     [who]    receives     a    qualified          written    request       from     the

borrower (or an agent of the borrower) for information relating

to the servicing of such loan, [has a duty to] provide a written

response       acknowledging       receipt      of     the    correspondence       .    .   .

unless the action requested is taken within such period.”                                   12

U.S.C.    §    2605(e)(1)(A).        A    “qualified          written    request”      is    a

“written correspondence, other than notice on a payment coupon

or     other     payment   medium        supplied        by     the     service,       that”

“includes, or otherwise enables the servicer to identify, the

name and account of the borrower” and “includes a statement of

the    reasons    for   the    belief      of    the     borrower,      to   the    extent

applicable, that the account is in error or provides sufficient

detail to the servicer regarding other information sought by the

                                           13
borrower.”        Id. § 2605(e)(1)(B).           In relevant part, the then-

applicable version of the statute also provided that a servicer

had to “make appropriate corrections” or “provide the borrower

with a written explanation or clarification” within a set time

frame     of     receiving   a    qualified      written   request.      Id.     §

2605(e)(2). 6

     In        relevant   part,    then,    to     state   a   claim   under    §

2605(e)(1)(B), Poindexter had to send MBCC a “qualified written

request . . . for information relating to the servicing of such

loan[.]”        The district court concluded Poindexter never made

such a request and thus did not trigger any obligations by MBCC

under RESPA.        Poindexter contends the court erred because she –

through her husband and her attorney – made multiple requests

that satisfy the statutory requirements.

     Several of the “requests” Poindexter relies upon do not

satisfy the definition of a “qualified written request.”                       To

state the obvious, oral communications are not “written.”                      Nor

     6 The district court relied on an earlier version of the
statute that set the required time frame at sixty days.
Poindexter contends that this was incorrect because the statute
now requires a response within thirty days. For the reasons set
out by the Tenth Circuit in Berneike v. CitiMortgage, Inc., 708
F.3d 1141 (10th Cir. 2013), the sixty-day limit appears to
govern this dispute.     Id. at 1145 n.3 (explaining when the
statutory changes, which were part of the Dodd-Frank Wall Street
Reform and Consumer Protection Act, became effective). However,
these statutory changes have no impact on the district court’s
analysis or ours given that our focus is on Poindexter’s failure
to trigger a duty under RESPA in the first instance.


                                       14
would a combination of oral communications alongside a faxed

copy   of   the   Deed    of     Trust      constitute         a    “qualified    written

request,”     since       that       statutory          term        requires     “written

correspondence” that “includes a statement of the reasons for

the belief of the borrower . . . that the account is in error or

provides    sufficient     detail        to      the    servicer       regarding    other

information sought by the borrower.”                     12 U.S.C. § 2605(e)(1)(B)

(emphasis    added).           The   July     2013      letter       from    Poindexter’s

attorney to MBCC references a different account number, VIN, and

vehicle other than the Audi for which the Deed of Trust was

recorded.         Thus,    that      letter           also    does     not     satisfy     §

2605(e)(1)(B)’s requirements: a “qualified written request” must

identify the “account of the borrower” that is disputed.

       Regardless, all of the “requests” Poindexter cites suffer

from a more fundamental omission.                      RESPA triggers a duty only

upon receipt of a “qualified written request” that “relat[es] to

the servicing of [a RESPA-governed] loan.”                         Id. § 2605(e)(1)(A).

Section 2605(i)(3) defines “servicing” to mean “receiving any

scheduled    periodic     payments       from      a    borrower      pursuant     to    the

terms of any loan, including amounts for escrow accounts . . . ,

and making the payments of principal and interest and such other

payments.”

       Although we have not previously opined on the parameters of

this   component     of    §     2605(e),        we    find    the     Ninth    Circuit’s

                                            15
decision in Medrano v. Flagstar Bank, FSB, 704 F.3d 661 (9th

Cir. 2012), instructive.               In that case, the court observed that

the    “relating     to”      component     of     §    2605(e)    “ensures       that     the

statutory duty to respond does not arise with respect to all

inquiries or complaints from borrowers to servicers.”                                 Id. at

666.     Instead, § 2605(i)(3)’s definition of “servicing” “does

not    include    the     transactions       and       circumstances       surrounding        a

loan’s origination—facts that would be relevant to a challenge

to the validity of an underlying debt or the terms of a loan

agreement,” which “precede the servicer’s role in receiving the

borrower’s       payments        and   making         payments    to    the     borrower’s

creditors.”         Id.     at    666-67.         For    these    reasons,      the     Ninth

Circuit held that § 2605 “distinguishes between letters that

relate to borrowers’ disputes regarding servicing, on the one

hand,     and       those        regarding        the         borrower’s       contractual

relationship       with     the    lender,       on     the   other.”       Id.    at      667.

Applying these general principles to the letters at issue in the

case, the Medrano court concluded that a letter challenging “the

terms    of   the    loan        and   mortgage         documents,      premised      on    an

assertion     that      the      existing    documents          [did]    not   accurately

reflect the true agreement” and “request[ing] modification of

those documents” did not “relate[] to servicing” and thus did

not trigger the servicer’s RESPA obligations under § 2605(e).

Id. at 667.

                                             16
      A request concerning a failure to file a certificate of

satisfaction upon satisfaction of the loan would not fall within

this statutory framework either.           Here, MBCC acted as both the

originator and servicer of the loan at issue.                Accordingly, MBCC

would be subject to § 2605’s rules governing servicers.                      12

U.S.C. § 2605(i)(2) (defining “servicer” to mean “the person

responsible for servicing of a loan (including the person who

makes or holds a loan if such person also services the loan)”).

However, Poindexter’s request to MBCC does not relate to its

“servicing” of the loan, i.e., the receiving or making of loan

payments.     See id. § 2605(i)(3).          Instead, as was the case in

Medrano, Poindexter’s request relates back to “the terms of the

loan and mortgage documents,” specifically, an obligation that

arose after the loan was satisfied.

      Filing the certificate of satisfaction is one of the most

elementary responsibilities of the originator (or his assignee)

of the loan, not the loan servicer.               See Va. Code § 55-66.3

(repeatedly   referring    to   the   lien   creditor’s       responsibilities

vis-à-vis the certificate of satisfaction).               What is more, the

servicer traditionally has no ability to file the certificate of

satisfaction as a part of servicing the loan.                Instead, its role

is generally limited to collecting payments, directing them to

the   principal    and   interest,    providing       basic    information   on

payoff   amounts     and    periodic       payments     to     the   borrower,

                                      17
facilitating loss mitigation, and informing the originator when

the obligation has been satisfied.                    See generally 12 U.S.C. §

2605.      Poindexter’s inquiry to MBCC – relating to the filing of

a certificate of satisfaction – referenced an obligation MBCC

had under the Deed of Trust as the lien creditor.                            It did not

reference any aspect of MBCC’s “servicing” the loan.

      In     sum,   because    Poindexter’s            communications          did    not

constitute a “qualified written request[] . . . relating to the

servicing of” her obligation with MBCC, they did not trigger any

obligations under § 2605(e).               Accordingly, the district court

properly     granted   MBCC   summary      judgment        on    Poindexter’s        RESPA

claim as well.



                                    D.     VCPA

      Under the VCPA, a supplier in a consumer transaction cannot

use any “deception, fraud, false pretense, false promise, or

misrepresentation      in   connection         with    a   consumer      transaction.”

Va.   Code    §   59.1-200(14).          But   the     VCPA     does   not    apply    to

“mortgage     lenders,”     which    are       defined      as    “any    person      who

directly or indirectly originates or makes mortgage loans.”                           Va.

Code § 59.1-199(D); id. § 6.2-1600.

      The district court granted MBCC summary judgment on this

claim because “MBCC functioned as a mortgage lender, thus, no

VCPA can lie against [it] as a matter of law.”                            (J.A. 169.)

                                          18
Alternatively,      it   observed       that       the   applicable    limitations

period (Va. Code § 59.1-204(A)) barred Poindexter’s claim.

     Poindexter disputes both rulings, contending that MBCC is

not a “mortgage lender” under the relevant code sections because

it did not “originate[] or make[]” the loan to purchase the

Audi.   Rather, the initial car loan was between Poindexter and

HDL; Poindexter began making payments on the loan; HDL assigned

the loan to MBCC; and while MBCC obtained additional security

for the loan in the form of the Deed of Trust, that process did

not “magically transf[orm] the original loan from a vehicle loan

to a mortgage loan.”        (Opening Br. 10.)            Poindexter also asserts

that a reasonable jury could conclude that she timely filed her

action since she exercised due diligence upon learning of MBCC’s

misrepresentation        that     the    lien       would    be    released     upon

satisfying her obligation.

     We disagree.        Poindexter misreads the VCPA’s exemption to

require MBCC to be the originator of the underlying obligation.

To the contrary, the statutory definition of a “mortgage lender”

includes “any person who directly or indirectly originates or

makes a mortgage loan.”           See Va. Code § 6.2-1600.            Although the

vehicle loan originated with HBL and then was transferred to

MBCC, MBCC and Poindexter entered into a “modification” of the

vehicle-loan agreement, which converted the vehicle loan into a

“mortgage   loan”    with       the   lien    on    Poindexter’s      real   estate.

                                         19
(J.A.    96,   142.)      MBCC       thus    “directly       or    indirectly      .   .   .

originat[ed] or ma[d]e” a “mortgage loan” for purposes of the

VCPA exemption.

        Poindexter      also    failed       to    proffer        evidence     that     her

arrangement with MBCC did not satisfy the VCPA definition of a

“mortgage      loan.”      Certainly,        the     terms   used      by    the   parties

demonstrate their intent that the arrangement be considered a

mortgage    loan.       That    was    the    entire    purpose        of    Poindexter’s

voluntary      application      to     participate      in    MBCC’s        Home   Owner’s

Choice program.         Based on the record before us, it appears that

the loan was “made to an individual [Poindexter], the proceeds

of which [were] to be used primarily for personal . . . purposes

[purchasing the Audi], which loan [was] secured by a . . . deed

of trust.”      § 6.2-1600.       For years, Poindexter benefited through

tax deductions from having the loan classified as a “mortgage

loan” as a result of her specific agreement with MBCC (not HBL),

and she cannot now evade its consequences.

        The district court thus did not err in holding that her

claim failed as a matter of law or in granting MBCC summary

judgment.       In light of this conclusion, we need not address

whether    Poindexter’s        claim    is    also    barred      by   the    statute      of

limtiations.




                                             20
                                 E.     Va. Code § 55-66.3

      Lastly, Poindexter argues that MBCC violated Virginia Code

§ 55-66.3, which requires secured real estate creditors to file

certificates of satisfaction upon payment or satisfaction of the

underlying obligation.                  She sought statutory relief for this

violation        under     §     55-66.3(A)(1),        which        states       that   if    the

certificate of satisfaction has not been filed “within 90 days

after payment, . . . the lien creditor shall forfeit $ 500 to

the lien obligor. . . . Following the 90-day period, if the

amount    forfeited         is    not    paid    within       10    business       days      after

written demand for payment is sent to the lien creditor . . . ,

the   lien       creditor      shall     pay    any    court       costs     and    reasonable

attorney’s        fees     incurred      by     the    obligor        in   collecting         the

forfeiture.”

      The district court concluded that because Poindexter filed

her complaint more than two years after the claim accrued, this

claim was time-barred.                See Va. Code § 8.01-248 (setting a two-

year limitations period for “[e]very personal action . . . for

which no limitation is otherwise prescribed”).

      Poindexter contends the district court misread the statute

because      a     claim       cannot     arise       until        after     a     demand     for

satisfaction has been made and the 90- and 10-day periods have

passed.      Under Poindexter’s reading of the statute, her claim



                                                21
was timely because it was filed within two years of when she

demanded that MBCC record a certificate of satisfaction.

       We       disagree      with     Poindexter’s          interpretation               of      §   55-

66.3(A)(1).             The        statute       plainly     provides            that       the       $500

forfeiture        right       arises       by    operation       of    law       when   a      creditor

fails      to    file    a    certificate         of    satisfaction             “within       90     days

after payment.”               Poindexter’s cause of action to collect the

forfeiture thus arose on the ninety-first day after payment.

Because Poindexter satisfied her obligation on the Audi in 2004,

a   claim        filed       in     2013        falls     well        outside       the        two-year

limitations period.

       The statutory language about a written demand for payment

of the forfeiture does not alter this analysis.                                     That language

does not refer to demanding that a lender file a certificate of

satisfaction, but refers to a demand to pay the $500 forfeiture.

Moreover, it does not affect when an obligor can collect the

$500    forfeiture           for    failure       to    timely    file       a    certificate          of

satisfaction, but instead refers to when an additional sum can

also       be     collected          for        failure     to        pay    the        forfeiture.

Consequently, the district court properly held that Poindexter’s

claim was untimely. 7




       7
       As the statute of limitations bars Poindexter’s statutory
forfeiture claim, there is no basis upon which Poindexter can
(Continued)
                                                   22
                               IV.

     For these reasons, we affirm the district court’s judgment

in favor of MBCC. 8   Nonetheless, we note the substandard nature

of MBCC’s conduct in releasing the lien on Poindexter’s home.

While the various statutory barriers cited negate Poindexter’s

claims, had she acted diligently she may have had viable claims

at least as to breach of contract and Va. Code § 55-66.3(B).

MBCC would be well served to review its business practices to

forestall such claims in future cases.

                                                         AFFIRMED




claim attorney’s fees or costs, as she has no forfeiture right
to enforce.
     8 Poindexter’s opening brief only refers in passing to the

district court’s denial of her declaratory judgment claim. The
district court concluded it was moot given that it related
solely to MBCC needing to file the certificate of satisfaction,
an act MBCC fulfilled before the court considered the case. In
light of Poindexter’s failure to brief any specific error
respecting this claim, we consider any challenge waived.    See
Fed. R. App. P. 28(a); Wahi v. Charleston Area Med. Ctr., Inc.,
562 F.3d 599, 607 (4th Cir. 2009) (concluding an appellant’s
“fail[ure] to raise any argument to support [a broad] claim . .
. failed to comply with the specific dictates of Rule
28(a)(9)(A)” and thus were waived).


                                23